UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 13, 2014 MEDIFIRST SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 27-3888260 State or other jurisdiction incorporation Commission File Number IRS EmployerIdentification No. 50 Oxford Rd., Manalapan, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(732)-786-8044 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This amendment is filed to amend certain disclosures contained in the Current Report on Form 8-K filed by the Registrant on February 19, 2014. Section 1- Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement Effective February 13, 2014, the Company entered into an Agreement and Plan of Reorganization (“Agreement”) with Consumer Resources Consultants, Inc. of Lake Worth, Florida (“Consumer”).Pursuant to the Agreement, the Company acquired an 80%equityinterest in Consumer and Consumer became a subsidiary of the Company. Item 2.01Completion of Acquisition or Disposition of Assets The Company incorporates by reference the disclosures in Item 2.01 of this Report. A copy of the Agreement is attached to this Report as Exhibit 10.1 Section 9-Financial Statements and Exhibits Item9.01Exhibits Exhibit No. Description Agreementand Plan of Reorganization datedFebruary 13,2014. The financial statements of Consumer Resources Consultants, Inc. are not included with this report but will be filedalong with proforma financial statements in an amended report within 71 days of the date of the original report disclosing the acquisition. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIFIRST SOLUTIONS, INC. Dated:February 21, 2014 By: /s/ Bruce J. Schoengood President and Chief Executive Officer
